—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Daniel D. Angiolillo, Judge of the County Court, Westchester County, to vacate his order dated October 24, 1995, which denied the petitioner’s motion pursuant to CPL 160.50 (1) (d) to unseal the records of a criminal proceeding entitled People v Harper, and to order those records unsealed, and to order the Westchester County District Attorney’s office to turn over the Grand Jury minutes in connection with the petitioner’s Federal civil rights action, inter alia, to recover damages for false arrest.
Motions by the respondents to dismiss the proceeding.
Ordered that the motions are granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Thompson, Krausman and Gold-stein, JJ., concur.